Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated the 22nd day of October, 2001, by and among
Virginia Financial Group, Inc. (the “Company”), Planters Bank & Trust Company
(the “Bank”), and William Daniel Stegall (the “Executive”).

 

In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:

 

I . Employment and Duties. The Executive agrees to accept and perform the
managerial duties and responsibilities of President, Chief Executive Officer,
and Director of the Bank, the Company’s wholly owned subsidiary. The Executive
agrees to devote his time and attention on a full-time basis to the discharge of
such duties and responsibilities of an executive nature as may be assigned him
by the board of directors of the Bank or their respective designees. As
President and Chief Executive Officer, the Executive shall have general
supervision over, responsibility for and control over the other officers, agents
and employees of the Bank and its subsidiaries, shall have the power to hire all
employees of the Bank and its subsidiaries other than any officer or prospective
officer whom the board directs to be employed with a written employment contract
entered into or approved by the board of directors of the Company (after
notifying the Executive and providing him an opportunity to comment) and other
than the employee in charge of the internal auditing function for the Company or
the Bank (the “internal auditor”). The Executive shall have the power to
discharge all employees of the Bank and its subsidiaries, other than any officer
with a written employment contract entered into or approved by the board of
directors of the Bank and other than the internal auditor. The Executive may
accept any elective or appointed positions or offices with any duly recognized
associations or organizations whose activities or purposes are closely related
to the banking business or service to which would generate good will for the
Company, the Bank, or their respective subsidiaries.

 

2. Term. The term of employment of the Executive under of this Agreement shall
be deemed to have commenced on October 22, 2001 and continues through December
31, 2004, unless terminated or extended as hereinafter provided. This Agreement
shall be extended for an additional year annually following the original term
unless either party notifies the other in writing at least ninety (90) days
prior to the end of the original term, or the end of any additional one-year
term, that the Agreement shall not be extended beyond its current term.

 

3. Salary. During the first year of this Agreement, the Company shall pay the
Executive an annual base salary not less than $150,000.00. Such base salary
shall be paid to the Executive in accordance with established payroll practices
of the Company.



--------------------------------------------------------------------------------

4. Benefits.

 

(a) During the term of this Agreement, the Executive shall be eligible to
participate in any plans, programs or forms of compensation or benefits that the
Company or the Bank provide to the class of employees that includes the
Executive, on a basis not less favorable than that provided to such class of
employees, including, without limitation, group medical, disability and life
insurance, vacation and sick leave, and a retirement plan; provided however, a
reasonable transition period following any change of control, merger, statutory
share exchange, consolidation, acquisition or transaction involving the Company
or any of its subsidiaries shall be permitted in order to make appropriate
adjustments in compliance with this Section 4(a). The Company will allow the
Executive to participate in the Executive Deferred Compensation Plan to help the
Executive retire at age 65 at an appropriate percentage of base salary.

 

(b) The Company shall provide the Executive the opportunity to receive stock
options, restricted stock, and other benefits under the Company’s Incentive
Stock Option Plan. These benefits are awarded by the Company’s board of
directors on recommendation by the Bank’s board of directors and are further
described in materials available from the Company’s board. The Executive shall
be eligible to participate to the extent and in the manner provided by the board
of directors of the Company in its sole discretion. At present, the board has
awarded the Executive over the course of this contract the right to earn stock
options vesting in 5 years and restricted stock vesting in 3 years that, in
aggregate, may equal approximately 20% of the Executive’s initial base annual
salary, according to the calculations used by the board, with the additional
right to earn acceleration of the vesting of those benefits. The exact numbers
of stock options and shares of restricted stock and the planned grant dates will
be more particularly disclosed in a letter from the board and other agreements.

 

(c) The Executive shall be entitled to four weeks vacation annually without loss
of pay, prorated for the first calendar year of employment through December 31.

 

(d) The Bank will pay the Executive’s country club initiation fee and dues to
the Country Club of Staunton on such basis as may be determined by the board of
directors of the Company from time to time.

 

(e) During the term of this Agreement, the Bank shall provide the Executive with
an appropriate automobile as determined by the board of directors of the Bank.

 

5. Reimbursement of Expenses. The Bank shall reimburse the Executive promptly,
upon presentation of adequate substantiation, including receipts, for the
reasonable travel, entertainment, lodging and other business expenses incurred
by the Executive, including, without limitation, those expenses incurred by the
Executive and his spouse in attending trade and professional association
conventions, meetings and other related functions. However, the Bank reserves
the right to review these expenses periodically and determine, in its sole
discretion, whether future reimbursement of such expenses to the Executive will
continue without prior board approval of the expenses.

 

2



--------------------------------------------------------------------------------

6. Termination of Employment.

 

(a) Death or Incapacity. The Executive’s employment under this Agreement shall
terminate automatically upon the Executive’s death. In the event of termination
due to death of the Executive, his survivors, designees or estate shall continue
to receive, in addition to all other benefits accruing upon death, full
compensation hereunder for a period of three (3) months following the month in
which his death occurred. If the Bank determines that the Incapacity, as
hereinafter defined, of the Executive has occurred, it may terminate the
Executive’s employment and this Agreement upon thirty (30) days’ written notice
provided that, within thirty (30) days after receipt of such notice, the
Executive shall not have returned to full-time performance of his assigned
duties. “Incapacity” shall mean the failure of the Executive to perform his
assigned duties with the Bank on a full-time basis as a result of mental or
physical illness or injury as determined by a physician selected by the Bank for
the greater of ninety (90) consecutive calendar days or the longest waiting
period under any long term disability insurance contract or program provided to
him as an employee.

 

(b) Termination by Bank With or Without Cause. The Bank may terminate the
Executive’s employment during the term of this Agreement, with or without cause.
For purposes of this Agreement, “cause” shall include but not be limited to:

 

(i) willful misconduct of the Executive in connection with the performance of
his duties which the Bank believes does or may result in material harm to the
Bank or the Company;

 

(ii) misappropriation of funds or property of the Bank or Company by the
Executive;

 

(iii) fraud, disloyalty or dishonesty;

 

(iv) the failure of the Executive to perform any of the duties and
responsibilities required by his job (other than by reason of Incapacity);

 

(v) the Executive’s conviction of any felony, misdemeanor, or any other crime
involving moral turpitude; or

 

(vi) breach of the Executive’s fiduciary duties owed to the Bank and the Company
or any of their affiliates.

 

(c) Termination by Executive for Good Reason. The Executive may terminate his
employment for Good Reason. For purpose of this Agreement, “Good Reason” shall
mean:

 

(i) the continued assignment to the Executive of duties inconsistent with the
Executive’s position, authority, duties or responsibilities as contemplated by
Section 1 hereof,

 

(ii) any action taken by the Bank or the Company which results in a substantial
reduction in the status of the Executive, including a diminution in his
position, authority, duties or responsibilities, excluding for this purpose an
isolated, insubstantial and/or inadvertent action not taken in bad faith and
which is remedied by the Bank promptly after receipt of notice thereof given by
the Executive;

 

3



--------------------------------------------------------------------------------

(iii) the relocation of the Executive to any other primary place of employment
which might require him to move his residence which, for this purpose, includes
any reassignment to a place of employment located more than 120 miles from the
Executive’s initially assigned place of employment, without the Executive’s
express written consent to such relocation;

 

(iv) any failure by the Bank to comply substantially with the provisions of
Sections 3 and 4 hereof, other than an isolated, insubstantial or inadvertent
failure not occurring in bad faith and which is remedied by the Bank promptly
after receipt of notice thereof given by the Executive; or

 

Notwithstanding the above, “Good Reason” shall not include the removal of the
Executive as an officer of any subsidiary of the Company (including the Bank) in
order that he might concentrate his efforts on the Company.

 

(d) Termination by Resignation. If the Executive resigns or voluntarily leaves
the employment of the Bank without Good Reason, the Bank’s and the Company’s
obligations to the Executive under this Agreement shall terminate, and the Bank
and the Company shall have no further liability to the Executive hereunder after
the effective date of such resignation except that the Executive shall not be
denied any benefits due to him under any plan subject to the provisions of ERISA
or a plan under which he has a vested interest.

 

(e) Disability. If payments under a long term disability policy or plan shall
cease due to discontinuance of the plan for failure for any reason of the
provider of such policy to continue to make payments, the Bank will provide the
benefits to the Executive in accordance with the terms of such policy or plan as
if it were still in full force and effect. Notwithstanding the above, in no
event shall the Bank’s obligation under this subparagraph be for more than two
years.

 

7. Obligations of the Bank Upon Termination.

 

(a) Without Cause; Good Reason. Except as set forth in Sections 7(b) and 7(c)
below, if during the term of this Agreement, the Bank shall terminate the
Executive’s employment without Cause or the Executive shall terminate employment
for Good Reason, the Bank will pay to the Executive in a lump sum within thirty
(30) days after the termination of employment the sum of the Executive’s annual
base salary through the date of termination to the extent not theretofore paid
and the balance of the Executive’s annual base salary for a period of twelve
(12) months from the date of termination of employment. In addition, the Bank
shall maintain in full force and effect for the Executive’s continued benefit
and pay premiums as provided for the Executive prior to withdrawal of the
Executive, until twelve (12) months from the date of termination of employment,
all health and insurance plans as required by federal law, and provided that the
Executive’s continued participation is possible under the general terms and
provisions of such plans and programs. If the Bank reasonably determines that
maintaining such health and insurance plans in full force and effect for the
benefit of the Executive until twelve months from the date of termination of
employment is not feasible, the Company shall pay the

 

4



--------------------------------------------------------------------------------

Executive a lump sum equal to the estimated cost of maintaining such plans for
the Executive for eighteen months. The Bank also will allow the Executive to
continue to participate at his own cost in all health and insurance plans for
the period required by applicable federal law.

 

(b) Non-Competition. Notwithstanding the foregoing, all such payments and
benefits under Section 7(a) otherwise continuing for periods after the
Executive’s termination of employment shall cease to be paid, and the Bank and
the Company shall have no further obligation due with respect thereto, in the
event the Executive engages in “Competition” or makes any “Unauthorized
Disclosure of Confidential Information.” In addition, in exchange for the
payments on termination as provided herein, other provisions of this Agreement
and other valuable consideration hereby acknowledged, the Executive agrees that
he will not engage in competition for a period of two (2) years after the
Executive’s employment with the Bank or the Company ceases for any reason,
including the expiration or nonrenewal of this Agreement. For purposes hereof:

 

(i) “Competition” means the Executive’s engaging, without the written consent of
the board of directors of the Bank or a person authorized thereby, in an
activity as an officer, a director, an employee, a partner, a more than one
percent shareholder or other owner, an agent, a consultant, or in any other
individual or representative capacity within 50 miles of any office or branch of
the Bank or a Bank affiliate (unless the Executive’s duties, responsibilities
and activities, including supervisory activities, for or on behalf of such
activity, are not related in any way to such competitive activity) if it
involves:

 

(A) engaging in or entering into the business of any banking, lending or any
other business activity in which the Bank or any of its affiliates is actively
engaged at the time the Executive’s employment ceases, or

 

(B) soliciting or contacting, either directly or indirectly, any of the
customers or clients of the Bank or any of its affiliates for the purpose of
competing with the products or services provided by the Bank or any of its
affiliates, or

 

(C) employing or soliciting for employment any employees of the Bank or any of
its affiliates for the purpose of competing with the Bank or any of its
affiliates.

 

(ii) “Unauthorized Disclosure of Confidential Information” means the use or
disclosure of information in violation of Section 9 of this Agreement.

 

(iii) All determinations regarding whether the Executive has engaged in
Competition or made an Unauthorized Disclosure of Confidential Information under
this Agreement shall be made by the board of the directors of the Bank
reasonably and in good faith.

 

(iv) For purposes of this Agreement, “customers” or “clients” of the Bank or any
of its affiliates means individuals or entities to whom the Bank or any of its
affiliates has provided banking, lending, or other similar financial services at
any time from June 15, 2000 through the date the Executive’s employment with the
Bank ceases.

 

5



--------------------------------------------------------------------------------

However, notwithstanding the above, Competition shall not include or prevent the
Employee from practicing law, including working as an outside attorney on behalf
of financial institutions.

 

(c) Death or Incapacity. If the Executive’s employment is terminated by reason
of death or incapacity in accordance with Section 6(a) hereof, this Agreement
shall terminate without further obligation to the Executive or his legal
representatives under this Agreement except as otherwise specified in Section
6(a).

 

(d) Cause; Other Than for Good Reason. If the Executive’s employment shall be
terminated for cause, this Agreement shall terminate without further obligation
to the Executive other than to pay to the Executive his annual base salary
through the date of termination. If the Executive terminates his employment
other than for Good Reason, this Agreement shall terminate without further
obligation to the Executive.

 

(e) Remedies. The Executive acknowledges that the restrictions set forth in
paragraph 7(b) of this Agreement are just, reasonable, and necessary to protect
the legitimate business interests of the Bank. The Executive further
acknowledges that if he breaches or threatens to breach any provision of
paragraph 7(b), the Bank’s remedies at law will be inadequate, and the Bank will
be irreparably harmed. Accordingly, the Bank shall be entitled to an injunction,
both preliminary and permanent, restraining the Executive from such breach or
threatened breach, such injunctive relief not to preclude the Bank from pursuing
all available legal and equitable remedies. In any matter brought by the
Executive or the Bank to enforce this Agreement, the Executive and the Bank
shall pay their own respective costs and fees, including attorneys’ fees,
incurred for bringing or defending such an action.

 

8. Change of Control.

 

(a) Notwithstanding any other term or provision of this Agreement, in the event
of a Change of Control as hereinafter defined, the Executive may choose either
of the following two alternatives, if written notice of his choice is given to
the Bank within ninety (90) days of such Change of Control:

 

(i) the term of this Agreement as provided in Section 2 hereof shall be deemed
to have commenced on the occurrence of the Change of Control and shall continue
for two (2) consecutive years (24 months) or the balance of the term of this
Agreement, whichever is greater; or

 

(ii) the Executive may resign his employment from the Bank, terminate this
Agreement, and receive as severance benefits the continuation for the 24 months
immediately following such Change of Control or the provision of written notice
under this Agreement, whichever is later, of his salary and benefits as provided
in Sections 3 and 4(a) of this Agreement and the vesting and immediate
exercisability of any stock options and the receipt of any restricted stock, as
provided for in Section 4(b), respectively, provided however, that the aggregate
value of all such severance benefits under this Agreement, when added to the
value of all other payments or benefits payable to or with respect to the
Executive (even though not paid or provided pursuant to this Agreement), which
constitute “Parachute payments” under IRC Section 280G shall be reduced to the
extent necessary so that none of such benefits and payments

 

6



--------------------------------------------------------------------------------

(whether or not paid or provided pursuant to this Agreement) constitute “excess
parachute payments” on which an excise tax is imposed pursuant to IRC Section
4999. Any such reduction shall normally be effected first by reducing taxable
payments or benefits and then by reducing nontaxable payments and benefits, with
noncash payments or benefits being reduced before cash payments or benefits in
each such category, unless the Bank and Executive otherwise agree. The severance
benefits to be provided by the Bank under this provision shall be provided
without regard to whether the Executive becomes employed by another employer.

 

(b) Change of Control Defined. For purposes of this Agreement, a “Change of
Control” shall mean:

 

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) of beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act), of securities of the Company representing 20% or more
of the combined voting power of the then outstanding securities; provided,
however, that the following acquisitions shall not constitute a Change of
Control:

 

(A) any acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege);

 

(B) any acquisition by the Company;

 

(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

(D) any acquisition pursuant to a reorganization, merger or consolidation by any
corporation owned or proposed to be owned, directly or indirectly, by
shareholders of the Company if the shareholders’ ownership of securities of the
corporation resulting from such transaction constitutes a majority of the
ownership of securities of the resulting entity and at least a majority of the
members of the board of directors of the corporation resulting from such
transaction were members of the Incumbent board as defined in this Agreement at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation;

 

(E) any acquisition resulting from negotiations that began on or before the date
of this Agreement; or

 

(ii) where individuals who, as of the inception of this Agreement, constitute
the board of directors of the Company (the “incumbent board”) cease for any
reason to constitute at least a majority of such board of directors; provided,
however, that any individual becoming a director subsequent to the effective
date of this Agreement whose election, or nomination for election by the
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent board shall be considered as though such individual
were a member of the incumbent board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of ‘proxies or consents by or on behalf of a person other than a
member of the board of directors; or

 

7



--------------------------------------------------------------------------------

(iii) the shareholders of the Company approve, or the Company otherwise
consummates,

 

(A) a merger, statutory share exchange, or consolidation of the Company with any
other corporation, except as provided in subparagraph (i) D of this section;
provided however, that the approval by shareholders of the Company or any of its
predecessors of an agreement entered into on or before the date of this
Agreement shall not constitute a Change of Control herein, or

 

(B) the sale or other disposition of all or substantially all of the assets of
the Company.

 

9. Confidentiality. The Executive recognizes that as an employee of the Bank he
will have access to and may participate in the origination of non-public,
proprietary and confidential information and that he owes a fiduciary duty to
the Bank and the Company. Confidential information may include, but is not
limited to, trade secrets, customer lists and information, internal corporate
planning, methods of marketing and operation, and other data or information of
or concerning the Bank or the Company or either of their customers that is not
generally known to the public or in the banking industry. The Executive agrees
that he will never use or disclose to any third party any such confidential
information, either directly or indirectly, except as may be authorized in
writing specifically by the Bank.

 

10. Documents. All documents, record, tapes and other media of any kind or
description relating to the business of the Bank or any of its affiliates (the
“documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Bank. The documents (and any copies) shall be returned
to the Bank upon the Executive’s termination of employment for any reason or at
such earlier time or times as the board of directors or its designee may
specify.

 

11. Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.

 

12. Modification. The parties expressly agree that should a court find any
provision of this Agreement, or part thereof, to be unenforceable or
unreasonable, the court may modify the provision, or part thereof, in a manner
which renders that provision reasonable, enforceable, and in conformity with the
public policy of Virginia.

 

13. Governing, Law. This agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

 

8



--------------------------------------------------------------------------------

14. Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, to the parties at their addresses set forth on the signature
page of this Agreement. Each party may, from time to time, designate a different
address to which notices should be sent.

 

15. Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by an instrument in writing executed by the parties hereto or
their legal representatives.

 

16. Binding Effect. This Agreement shall be binding upon the Executive and on
the Bank, its successors and assigns effective on the date first above written
subject to the approval by the board of directors of the Bank and the Company.
The Bank will require any successor to all or substantially all of the business
and/or assets of the Bank to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession had taken place.

 

17. No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Bank. If any part of this Agreement
is deemed to be unclear or ambiguous, it shall be construed as if it were
drafted jointly by all parties. The Executive and the Bank agree that neither
party was in a superior bargaining position regarding the substantive terms of
this Agreement.

 

18. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the matters addressed herein and it supersedes all other
prior agreements and understandings, both written and oral, express or implied,
with respect to the subject matter of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

PLANTERS BANK & TRUST COMPANY

 

VIRGINIA FINANCIAL GROUP, INC.

By

 

 

--------------------------------------------------------------------------------

 

By

 

 

--------------------------------------------------------------------------------

Its

 

 

--------------------------------------------------------------------------------

 

Its

 

 

--------------------------------------------------------------------------------

24 South Augusta Street

Staunton, Virginia 24401-4220

 

102 South Main Street

Culpeper, Virginia 22701

 

 

--------------------------------------------------------------------------------

WILLAM DANIEL STEGALL

“EXECUTIVE”

                         

Address:

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

 

9